Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00450-CV

                          Velma SAN MIGUEL and Alexis Rendon,
                                      Appellants

                                               v.

      PLAINSCAPITAL BANK, TRUSTEE OF THE GUERRA MINERAL TRUST,
                               Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-16-19
                        Honorable Everardo Garcia, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED as to Velma San Miguel and Alexis Rendon only and this cause is REMANDED to
the trial court for proceedings consistent with this opinion. It is ORDERED that appellants Velma
San Miguel and Alexis Rendon recover their costs of this appeal from appellee PlainsCapital Bank,
Trustee of the Guerra Mineral Trust.

       SIGNED July 10, 2019.


                                                _____________________________
                                                Rebeca C. Martinez, Justice